983 A.2d 275 (2009)
294 Conn. 911
STATE of Connecticut
v.
Sheri PAIGE.
No. SC 18495
Supreme Court of Connecticut.
Decided November 17, 2009.
Alexander H. Schwartz, Southport, in support of the petition.
Marjorie Allen Dauster, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 115 Conn.App. 717, 974 A.2d 782 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the defendant waived any challenge to the jury instruction regarding the materiality of the defendant's testimony at a deposition?"
KATZ, J., did not participate in the consideration of or decision on this petition.